Citation Nr: 0509158	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-36 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to an effective date earlier than September 27, 
2002 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from October 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO rating decision which, in 
pertinent part, granted a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU rating), effective from September 27, 2002.


FINDINGS OF FACT

1.  On September 27, 2002 the RO received the veteran's 
formal claim for a TDIU rating, as well as claims for 
increased disability evaluations.  

2.  The veteran first met the schedular criteria for TDIU on 
September 27, 2002, when he was awarded a 40 percent rating 
for diabetes mellitus and 10 percent ratings for peripheral 
neuropathy of each lower extremity and a combined schedular 
evaluation of 70 percent was assigned.

3.  It was not factually ascertainable that the veteran's 
service-connected disabilities increased so as to render him 
totally disabled due to individual unemployability within the 
year prior to September 27, 2002.


CONCLUSION OF LAW

The criteria for establishing an effective date prior to 
September 27, 2002 for the assignment of a TDIU rating have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the 1-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that situation, the law provides that the effective date of 
the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase) and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)). Harper, 10 Vet App at 126.

Consequently, determining an appropriate effective date for 
an increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2) (2000).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The veteran's service-connected disabilities include diabetes 
mellitus, hypertensive cardiovascular disease, and bilateral 
peripheral neuropathy of the lower extremities.  By August 
2002 rating decision the RO granted service connection for 
diabetes mellitus and assigned a 20 percent rating, effective 
from August 15, 1994, and also granted service connection for 
hypertensive cardiovascular disease and assigned a 30 percent 
rating, effective from August 24, 2000.  By April 2003 rating 
decision, the RO granted service connection for bilateral 
peripheral neuropathy of the lower extremities and assigned a 
20 percent rating for each lower extremity, effective from 
September 27, 2002.  

A TDIU rating may not be effective from a date earlier than 
the effective date of service connection of the service-
connected disability or disabilities which form the basis of 
the TDIU rating.  Since service connection was not in effect 
for any disability prior to August 15, 1994, a TDIU rating 
prior to that date is not permitted.  Thus, the Board will 
review evidence submitted from August 15, 1994 to September 
27, 2002 to determine whether a claim for TDIU was received.  
In that regard, the Board notes that on his August 15, 1994 
formal application for entitlement to service connection for 
diabetes, the veteran checked "yes" indicating he was 
claiming he was totally disabled.  There are also other 
documents which discuss the veteran's ability to work due to 
his disabilities.

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted TDIU under 
38 C.F.R. § 4.16(c).  One of the threshold questions was 
whether TDIU claims existed.  The Court held "that when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984 he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts of Norris were similar to the present 
case, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise TDIU.  The Court held "that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability."  

The Board acknowledges that the August 1994 formal 
application for service connection, and other private 
records, suggests that due to his diabetes mellitus the 
veteran was impaired in his ability to be gainfully employed.  
However, at that time, the veteran did not meet the schedular 
criteria for TDIU.  As explained below, the veteran did not 
meet the schedular criteria for TDIU until September 27, 
2002.  Consequently, the Board concludes that the facts of 
this case are distinguishable from both Norris and Roberson, 
and does not consider the August 1994 claim for service 
connection, or subsequent documents, as an informal claim for 
TDIU.  Therefore, the Board finds the date of claim to be 
September 27, 2002.

Having determined that September 27, 2002, is the date of 
claim for purposes of assigning an effective date, the Board 
must now look to the evidence to determine when the veteran's 
increase in disability - making him unemployable - occurred.  
It is only when the increase in disability precedes the claim 
by a year or less that an effective date earlier than the 
date of claim, itself, may be assigned.  If the veteran was 
unemployable due to service-connected disabilities alone for 
more than a year before the claim was filed, an earlier 
effective date for the TDIU rating would not be assigned.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
question in a TDIU case is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the veteran's service-connected disabilities 
include diabetes mellitus, hypertensive cardiovascular 
disease, and bilateral peripheral neuropathy of the lower 
extremities.  The veteran's diabetes mellitus was rated 20 
percent disabling, effective from August 15, 1994.  After 
service connection for hypertensive cardiovascular disease 
was granted, the combined rating, pursuant to 38 C.F.R. § 
4.25, was 40 percent, effective from August 24, 2000.  After 
a 40 percent rating was assigned for diabetes mellitus and 
service connection was granted for bilateral peripheral 
neuropathy of the lower extremities and 10 percent disability 
ratings were assigned for each extremity, the combined rating 
was 70 percent, effective from September 27, 2002.  Thus, it 
was only as of September 27, 2002 that the schedular criteria 
for TDIU were met.  

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet.App. 1 (2001).

Although the Board may not grant an earlier effective date 
for a TDIU rating on an extraschedular basis, it has 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration under 38 C.F.R. § 4.16(b).  
Bowling, supra.  

In a statement received from a former employer, Southwest 
Human Resource Agency, it was noted that the veteran worked 
as a van driver from November 2000 to July 2001, that he 
worked 35 to 40 hours a week, that he quit work there, and 
was not receiving any benefits from them.  In his formal 
application for a TDIU rating, the veteran reported he became 
too disabled to work in December 2001, and that he last 
worked full time in July 2001.  He claimed his disability 
affected full time employment in July 1999.  In a November 
2001 letter, Dr. Briley noted the veteran's diabetes 
mellitus, hypertension, peripheral neuropathy, diabetic 
retinopathy, proteinuria, and renal insufficiency due to 
diabetic neuropathy, and opined that the veteran should be 
eligible for disability benefits due to the severity of his 
medical condition.  

In a January 2002 VA treatment record it was noted that the 
veteran left his job in August [2001] when he failed his 
physical.  Records from the Social Security Administration 
show that in a September 2002 Disability Determination and 
Transmittal, the veteran was granted disability benefits and 
that his disabilities included a primary diagnosis of obesity 
and other hyperalimentation and a secondary diagnosis of 
affective/mood disorders.  It was also noted that his 
disability began in March 2002.  In an August 2002 disability 
examination the veteran reported he quit his work as a van 
driver in 2001 because of problems with his hand and his 
emotional problems.  

Although it is clear that the veteran's diabetes mellitus and 
other service-connected conditions contribute to his 
unemployability, it is not clear that the increase in his 
service-connected disabilities that makes him currently 
unemployable occurred within the year prior to his September 
27, 2002 claim for TDIU.  Dr. Briley suggested in November 
2001 that the veteran should be eligible for disability 
benefits due to the severity of his service-connected 
disabilities (diabetes mellitus, peripheral neuropathy, 
etc.), but does not indicate when the increase in disability 
that rendered the veteran unemployable occurred.  Nor do the 
records of treatment show when such an increase in disability 
occurred.  

Thus, the evidence does not support a conclusion that it was 
factually ascertainable prior to September 27, 2002 that the 
service-connected disabilities precluded the veteran from 
securing or following a substantially gainful occupation.  
Consequently, the Board will not refer the case to the 
Director of the VA Compensation and Pension Service for 
consideration of a TDIU rating on an extraschedular basis 
under 38 C.F.R. § 4.16(b).  Accordingly, an effective date 
prior to September 27, 2002, is not warranted for the grant 
of a TDIU rating.  

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him a notice letter in January 
2004.  

The Board also notes, concerning the notice required by 
Section 5103(a), that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the RO sent the veteran a 
Section 5103(a) notice letter in October 2002.  The claim for 
an earlier effective date was raised in the notice of 
disagreement following the assignment of the TDIU rating.  
Consequently, it would be sufficient to follow the section 
7105 procedures for an appeal.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA and private treatment records for the veteran, per his 
instructions, and has obtained Social Security records for 
the veteran.  With regard to a VA examination, the Board 
notes that in this earlier effective date claim, the facts 
are not really in dispute and the current appeal really 
involves the application of current law to those facts.  
Thus, a VA examination is not necessary to make a decision on 
the claim.  The Board therefore finds that VA has satisfied 
the duty to assist the veteran in this matter.


ORDER

The claim for an effective date earlier than September 27, 
2002 for the grant of a TDIU rating is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


